PCIJ_A_08_SinoBelgianTreaty_BEL_CHN_1926-11-25_APP_01_NA_NA_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE

SERIE A — N’ 8

RECUEIL DES ARRETS

AFFAIRE RELATIVE A LA DENONCIATION DU
TRAITE SINO-BELGE DU 2 NOVEMBRE 1865

ORDONNANCES DES 8 JANVIER, 15 FEVRIER
ET 18 JUIN 1927

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL JUSTICE.

SERIES A. — No. 8

COLLECTION OF JUDGMENTS

DENUNCIATION OF THE TREATY
OF NOVEMBER 2nd, 1865, BETWEEN CHINA
AND BELGIUM.

ORDERS OF JANUARY 8th, FEBRUARY 15th AND
_ JUNE 18th, 1927.

Société d’Editions
A. W. Sijthoff
Leyde

A. W. Sijthoff’s
Publishing Company
Leyden

 
4

APPLICATION INSTITUTING PROCEEDINGS

ADDRESSED TO THE REGISTRAR OF THE COURT, IN CONFORMITY WITH
ARTICLE 40 OF THE STATUTE, THROUGH THE INTERMEDIARY OF THE
BELGIAN LEGATION AT THE HAGUE, ON NOVEMBER 25th, 1926.

DENUNCIATION OF THE TREATY OF NOVEMBER and, 1865,
BETWEEN CHINA AND BELGIUM. :
[Translated by the Registry.]
To the President and Judges of the Permanent Court of International
Justice.

The undersigned, being duly authorized by the BELGIAN GOVERN- .
MENT,

Having regard to Article 46 of the Treaty concluded at Peking
on November 2nd, 1865, between Belgium and China,

Having regard to the declarations of adherence to the Optional
Clause of Article 36, paragraph 2, of the Statute of the Court made
by Belgium and China;

‘Having regard to Article 40 of the Statute and Article 35, para-
graph 2, of the'Rules of Court ;

Has the honour to submit the following Application :

According to Article 46 of the aforesaid Treaty of November 2nd,
1865, which came into force upon the exchange of ratifications on
October 27th, 1866 :

“Should the Government of His Majesty the King of the
Belgians in the future consider it advisable to modify certain
of the clauses of this Treaty, it shall to this end be at liberty
to open negotiations after an interval of ten years from the
date of exchange of ratifications, but six months before the
expiration of the ten years, it must officially inform the Govern-
ment of His Majesty the Emperor of China of its intention to
introduce modifications and of what such modifications will
consist. Failing such official notice, the Treaty will remain in
force unchanged for a fresh term of ten years and so on for
further periods of ten years.”

The Chinese Government claimed to denounce the Treaty at the
expiration of the present ten years’ period which has just ended,
5

and, on April 16th, 1926, it notified the Belgian Government that
it regarded the Treaty as ceasing to operate as from October 27th,
1926.

The Belgian Government, though it contended, for its own part,
that the Chinese Government did not possess the right of unilateral
denunciation, nevertheless showed itself disposed, whilst maintain-
ing its standpoint in its entirety, to consider, in agreement with the
Chinese Government, whether it would not be possible to arrive
at a friendly settlement of the question by means of the conclusion
of a modus vivendi.

As the negotiations undertaken for this purpose were unsuccessful,
the Belgian Government proposed to the Chinese Government that
the dispute should be referred to the Permanent Court of Inter-
national Justice by means of a special agreement.

The Chinese Government rejected this proposal, issued a presiden-
tial decree abrogating the Treaty of 1865, and enacted measures
contrary to the rights conferred by this Treaty upon Belgium and
her nationals.

The Belgian Government, in these circumstances, finds itself
obliged to bring the case before the Court by means of an application.

Accordingly, subject to the subsequent presentation to the Court
of any Cases, Counter-Cases and, in general, of any other documents
or evidence :

May THE COURT BE PLEASED:

To take note that for all notices and communications relating
to the present suit, the applicant Power has selected as its address
the Belgian Legation at The Hague ;

To give notice of the present Application to the Government of
the Chinese Republic, in accordance with Article 40, paragraph 2,
of the Statute of the Court ;

To give judgment, whether the aforesaid Government is present
or absent, and after such times as the Court may see fit to fix, to the
effect that the Government of the Chinese Republic is not entitled
unilaterally to denounce the Treaty of November 2nd, 1865 ;

To indicate, pending judgment, any provisional measures to be
taken for the preservation of rights which may subsequently be
recognized as belonging to Belgium or her nationals.

(Signed) Comte DE LALAING,
Chargé d’affaires de Belgique a. i:
The Hague, November 25th, 1926.
